LyoN, J.
The charter of the city of Racine, in a section prescribing the powers and duties of the city comptroller, provides as follows: “ He shall make, or cause to be made, estimates of the expenses of any work to be done by the city, . . . and countersign all contracts entered into by the city, and unless they be so countersigned they shall *have no validity; and no money shall be drawn from the .city treasury for work done on any contract before it was *233countersigned by Mm.” Laws of 1876, p. 721, cb. 313, tit. Ill, sec. 5.
The plaintiff claims compensation for work done by Mm for the city under a contract, but he shows no valid contract because he fails to produce one countersigned by the comptroller. If it be claimed that the original contract (which was. duly countersigned) was changed so as to include the additional excavations, then, because the alleged change increased the cost of the work, the sanction of the comptroller was necessary to the validity of the new stipulations sought to be incorporated in the contract. If the contract was for extra work outside the original contract, there is no room to doubt or question that it is essential to its validity that it be so countersigned.
Under the above provisions neither the surveyor nor any other city officer can bind the city by a contract for work, unless the contract is countersigned by the city comptroller; and the record shows no contract, so countersigned, for doing the work in question. The nonsuit was properly ordered. None of the cases cited hold otherwise, as we understand them, and, did they so hold, we could not follow them. The charter provision is imperative. It must be complied with or the city is not bound.
By the Oourt.— Judgment affirmed.